Exhibit 10.2

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Separation Agreement”) is
entered into by and between Brian Gelman, an individual (“Departing Executive”)
and Warren Resources, Inc., a Maryland corporation (the “Company”), effective as
of the Effective Date (as defined below).  Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement (as defined
below).

 

WHEREAS, the Company and the Departing Executive are parties to that certain
Retention and Severance Agreement dated November 4, 2015 (the “Retention
Agreement”); and

 

WHEREAS, the Departing Executive departed employment with the Company, including
all positions as either an officer or director of the Company or any Company
subsidiary, effective February 15, 2016 (the “Separation Date”); and

 

WHEREAS, the Company seeks to obtain a release of all claims and also obtain
continuing obligations from Departing Executive regarding confidentiality,
non-competition, non-solicitation and non-disparagement in connection with the
Separation Date;

 

NOW THEREFORE, in consideration of the foregoing premises and certain other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Departing Executive and Company hereby mutually agree as follows:

 

1.             Status. On the Separation Date, Departing Executive’s position as
Chief Accounting Officer of the Company and any other appointments and offices
held with the Company, and any position with any third party organizations in
which he represented the Company, ended.

 

2.             Separation Benefits.  Provided Departing Executive agrees to be
bound by the continuing obligations set forth below and executes this Separation
Agreement and does not revoke it during the Revocation Period in connection
therewith, the Company agrees to provide the Departing Executive with the
following payments and benefits (collectively, the “Separation Benefits”):

 

(a)           The Company shall pay to the Departing Executive, in a lump-sum,
an amount equal to $121,000, less all applicable authorized and required
deductions and withholdings. This amount shall be payable within 14 days after
the Effective Date (as defined below).

 

(b)           Provided Departing Executive elects to continue his medical care
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), the Company will pay the premiums associated with such continued
coverage on the first of each month commencing on March 1, 2016 and continuing
until the earlier of (i) the date that the Departing Executive becomes covered
by the medical plan of a subsequent employer, (ii) the date he is no longer
eligible for continued medical coverage pursuant to COBRA, and (iii) August 1,
2016 (inclusive).

 

3.             Accrued Obligations.  Departing Executive acknowledges and agrees
that the Company will pay him all amounts due to him for accrued and unpaid
obligations through his Separation Date, including without limitation his
accrued, but unpaid, base salary, accrued but unpaid benefits and expenses. 
Departing Executive acknowledges and agrees that he is not due any compensation
for unpaid salary, bonus, severance, incentive or performance pay, unreimbursed
and properly incurred business expenses, or accrued or unused vacation time or
vacation pay.

 

4.             No Other Payments.  Other than as specifically provided by, or
preserved under, the terms and conditions of this Separation Agreement,
Departing Executive will not be entitled to any other payments or benefits from
the Company. For the avoidance of doubt, the portion of the Cash Retention under
Agreement that in incremental to the amounts set forth above, which would have
been payable in the event that the Departing Employee had remained employed
through March 31, 2016, is forfeit in full.  For the further avoidance of doubt,
there shall be no accelerated vesting of any equity awards received by Departing
Executive prior to his Separation Date.  Notwithstanding the terms of any equity
compensation plan or related award agreement, Departing Executive

 

--------------------------------------------------------------------------------


 

acknowledges that all unvested restricted stock, stock options and other equity
compensation awards were forfeited upon of the Separation Date and all  vested
stock options shall expire after three months from the Separation Date.

 

5.             Departing Executive’s Release of Claims and Continuing
Obligations.  In consideration for the Separation Benefits and other promises
and covenants contained herein, Departing Executive agrees to the following:

 

(a)                                 Release of Claims.

 

i.              Departing Executive represents that Departing Executive has not
filed any complaints, charges or lawsuits against the Company with any
governmental agency or any court.

 

ii.             Departing Executive expressly waives all claims against the
Company and releases the Company, and any of the Company’s past, present or
future parent, affiliated, related, and/or subsidiary entities (collectively
with the Company, the “Company Entities”), and all of the past and present
directors, shareholders, officers, general or limited partners, employees,
agents, and attorneys, and agents and representatives of such entities, and
employee benefit plans in which Departing Executive is or has been a participant
by virtue of his employment with the Company (collectively, the “Releasees”),
from any claims that Departing Executive may have against any Company Entity or
the Releasees. It is understood that this release includes, but is not limited
to, any claims arising directly or indirectly out of, relating to, or in any
other way involving in any manner whatsoever, (1) Departing Executive’s
employment with any Company Entity or the termination thereof or (2) Departing
Executive’s status at any time as a holder of any securities of the Company,
including any claims for wages, stock or stock options, employment benefits or
damages of any kind whatsoever arising out of the Agreement, any contracts,
express or implied, any Company policy, any covenant of good faith and fair
dealing, express or implied, any legal restriction on the Company’s right to
terminate employment, or any federal, state or other governmental statute or
ordinance, including, without limitation, the Employee Retirement Income
Security Act of 1974, Title VII of the Civil Rights Act of 1964, the federal Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Lilly Ledbetter Fair Pay Act, the Genetic
Information Non-Discrimination Act, the New York Human Rights Law, the New York
City Human Rights Law, all as amended, and any other federal, state or local law
(the “Release”). This Release specifically includes, but is not limited to, any
claims based upon the right to the payment of wages, incentive and performance
compensation, bonuses, vacation, stock benefits or any other employee benefits,
or any other rights arising under federal, state or local laws prohibiting
discrimination and/or harassment on the basis of race, color, age, religion,
sexual orientation, religious creed, sex, national origin, ancestry, alienage,
citizenship, nationality, mental or physical disability, denial of family and
medical care leave, medical condition (including cancer and genetic
characteristics), marital status, military status, gender identity, harassment
or any other basis prohibited by law provided, however, notwithstanding anything
to the contrary set forth herein, that this Release shall not extend to
(i) benefit claims under employee welfare benefit plans for occurrences (e.g.,
medical care, death, or onset of disability) arising after the Effective Date,
(ii) Departing Executive’s rights to Severance Benefits, provided he complies
with his obligations herein; (iii) any claims Departing Executive may have for
indemnification pursuant to law, contract, Company governance documents, or
Company policy, (iv) any claims for coverage under any applicable directors’ and
officers’ insurance policy, or any other applicable insurance policy, in
accordance with the terms of such policy, or (v) any claims arising from events
that occur after the Effective Date. Notwithstanding this release of liability,
nothing in this Separation Agreement prevents Departing Executive from filing
any non-legally waivable claim (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (“EEOC”) or
comparable state or local agency or participating in any investigation or
proceeding conducted by the EEOC or comparable state or local agency or
cooperating with such agency; however, Departing Executive understands and
agrees that Departing Executive is waiving any and all rights to recover any
monetary or personal relief or recover as a result of such EEOC or comparable
state or local agency or proceeding or subsequent legal actions

 

iii.            Departing Executive understands that the Release includes a
release of claims arising under the Age Discrimination in Employment Act (the
“ADEA”). Departing Executive understands and warrants that Departing Executive
has been given up to forty-five (45) days to review and consider this Separation
Agreement, and Departing Executive further warrants that Departing Executive
understands that Departing Executive has a period of seven days (7) after his
execution of this Separation Agreement to revoke it by notice in writing to the
Company (the “Revocation Period”).  This Separation Agreement will be effective
on the eighth (8th) day after the Departing Executive signs the Separation
Agreement, provided he does not exercise his right to revoke it during the
Revocation Period (such date, the “Effective Date”).Departing Executive.

 

--------------------------------------------------------------------------------


 

iv.            Departing Executive fully understands the final and binding
effective of the Release contained herein and other covenants of the Separation
Agreement, including the waiver of all claims under the ADEA.

 

(b)           Non-competition.  During the period (the “Restricted Period”)
commencing on the Separation Date and ending on the first anniversary of the
Separation Date, the Departing Executive shall not, (i) within ten (10) miles of
any location in which, as of the Separation Date, the Company owns Assets,
directly or indirectly, own, manage, operate, control, or participate in the
ownership, management, operation or control of any Business, provided that the
Departing Executive’s ownership of securities of two percent (2%) or less of any
class of securities of a public company shall not, by itself, be considered to
be competition with the Company or any Affiliate; (ii) acquire, offer to
acquire, or agree to acquire, directly or indirectly, or through his affiliate,
by purchase or otherwise, voting securities or direct or indirect right to
acquire voting securities of the Company, that, together with any Company
securities then beneficially owned by Departing Executive on the relevant date,
or issuable upon Departing Executive’s exercise of equity awards outstanding,
would result in the aggregate beneficial ownership of him, or of any entity that
he directly or indirectly, owns, manages, operates, or controls, or in which
Departing Executive participates in the ownership, management, operation or
control, to equal 5% or more of the Company’s voting securities; (iii) make or
in any way participate, directly or indirectly, in any “solicitation” of
“proxies” to vote (as such terms are used in the rules and regulations of the
Securities and Exchange Commission), or seek to advise or influence any person
or entity with respect to the voting of any voting securities of the Company;
(iv) make any public announcement with respect to, or submit a proposal for, or
offer of (with or without conditions) any extraordinary transaction involving
the Company or any of its securities or assets; or (v) form, join or in any way
participate in a “group” as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended, in connection with any of the foregoing
actions.  For purposes of this Separation Agreement, “Business” shall mean the
ownership of oil and/or gas assets, and “Assets” means the Company’s oil and/or
gas assets.

 

(c)           Non-solicitation.  During the Restricted Period the Departing
Executive shall not, directly or indirectly, and any entity to which Departing
Executive is providing services shall not, directly or indirectly, (i) employ,
solicit for employment or otherwise contract for the services of any individual
who is or was an employee of the Company; (ii) otherwise induce or attempt to
induce any employee of the Company to leave the employ of the Company, or in any
way interfere with the relationship between the Company any employee
respectively thereof; or (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or any Affiliate to
cease doing business with the Company, or interfere in any way with the
relationship between any such customer, supplier, licensee or business relation
and the Company.

 

(d)           Non-Disclosure.  The Departing Executive shall not (i) divulge,
transmit or otherwise disclose, directly or indirectly, other than in the
regular and proper course of business of the Company, any trade secrets or other
confidential knowledge or information with respect to the operations or finances
of the Company or any Affiliates or with respect to confidential or secret
processes, services, techniques, customers or plans with respect to the Company
(all of the foregoing collectively hereinafter referred to as, “Confidential
Information”), or (ii) use, directly or indirectly, any Confidential Information
for the benefit of anyone other than the Company; provided, however, that the
Departing Executive has no obligation, express or implied, to refrain from using
or disclosing to others any such knowledge or information which is or hereafter
shall become available to the general public other than through disclosure by
the Departing Executive.  All Confidential Information, new processes,
techniques, know-how, methods, inventions, plans, products, patents and devices
developed, made or invented by the Departing Executive, alone or with others,
while an employee of the Company which are related to the business of the
Company and the Affiliates shall be and become the sole property of the Company,
unless released in writing by the Board, and the Departing Executive hereby
assigns any and all rights therein or thereto to the Company. Nothing contained
herein prohibits the Departing Executive from: (i) disclosing Confidential
Information when compelled to do so by law; (ii)  making a good faith report of
possible violations of applicable law to any governmental agency or entity; or
(iii) or making disclosures that are protected under the whistleblower
provisions of applicable law.

 

(e)           Non-disparagement. The Departing Executive shall not take any
action to disparage or criticize the Company or its respective employees,
directors, owners or customers or to engage in any other action that injures or
hinders the business relationships of the Company. The Company shall not take
any action to

 

--------------------------------------------------------------------------------


 

disparage or criticize the Executive or to engage in any other action that
injures the Executive’s reputation. Nothing contained in this Agreement or
elsewhere shall preclude Executive or the Company from enforcing his or its
rights under this Agreement, or from disclosing information in confidence to an
attorney for the purpose of seeking professional advice concerning this
Agreement, his employment with the Company or the termination thereof, or from
responding truthfully to subpoenas, court orders, requests for information from
governmental entities.

 

(f)            Return of Company Property.  Departing Executive acknowledges and
agrees that all Confidential Information, files, records, correspondence,
memoranda, notes or other documents (including, without limitation, those in
computer-readable form) or property relating or belonging to the Company,
whether prepared by the Departing Executive or otherwise coming into his
possession in the course of his employment, is the exclusive property of the
Company.  Departing Executive represents that he has delivered to the Company
all such Confidential Information and Company property, and has not retained any
Confidential Information or Company property (including, without limitations,
any copies thereof).  However, nothing in this Agreement or elsewhere shall
preclude the Departing Executive from retaining, and using appropriately, his
rolodex (and electronic equivalents) or documents relating to his personal
entitlements and obligations.

 

(g)           Enforcement. The Departing Executive and the Company each
acknowledge that a breach of his/its covenants contained in this Section 5 may
cause irreparable damage to the other party, the exact amount of which would be
difficult to ascertain, and that the remedies at law for any such breach or
threatened breach would be inadequate. Accordingly, each party agrees that if
he/it breaches or threatens to breach any of the covenants contained in this
Section 5, in addition to any other remedy which may be available at law or in
equity, the other party shall be entitled to specific performance and injunctive
relief to prevent the breach or any threatened breach thereof without bond or
other security or a showing that monetary damages will not provide an adequate
remedy.

 

(h)           Scope of Covenants. The Company and the Departing Executive
further acknowledge that the time, scope, geographic area and other provisions
of this Section 5 have been specifically negotiated by sophisticated commercial
parties and agree that all such provisions are reasonable under the
circumstances of the activities contemplated by this Separation Agreement. In
the event that the agreements in this Section 5 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of their extending for
too great a period of time or over too great a geographical area or by reason of
their being too extensive in any other respect, they shall be interpreted to
and/or over the maximum geographical area as to which they may be enforceable
and/or to the maximum extent in all other respects as to which they may be
enforceable, all as determined by such court in such action.

 

(i)            Prior to signing this Separation Agreement, the Company advised
the Departing Executive of his right to consult, and has been given adequate
time to review, his legal rights with his attorney of choice.

 

(j)            Departing Executive has carefully read and has voluntarily signed
this Separation Agreement.

 

6.             Company Release of Claims. The Company, on its behalf and on
behalf of the Company Entities, waives (to the extent permitted by applicable
law) all claims that any Company Entity may have against Departing Executive,
and releases the Departing Executive from any claim that any Company Entity may
have against Departing Executive, provided, however, this waiver and release in
this Section 6 does not include any claims that any Company Entity may have
against Executive (i) arising out of or relating to Departing Executive’s fraud,
embezzlement, theft, or criminal conduct, which has a material adverse effect on
any Company Entity, (ii) relating to the enforcement of this Separation
Agreement, or (iii)  arising after the Effective Date.

 

7.             Complete Agreement.  Company and Departing Executive agree that
this Separation Agreement sets forth all of the promises and agreements between
them with respect to the subject matter described herein and supersedes all
prior and contemporaneous agreements, understandings, inducements or conditions,
expressed or implied, oral or written, except as herein contained, with respect
to the subject matter described herein.  In the event of Departing Executive’s
death or a judicial determination of  his incapacity, references to the
Departing Executive in this Agreement shall be deemed, as appropriate, to be
references to his heirs, beneficiaries, estate, executor(s) or other legal
representative(s).

 

--------------------------------------------------------------------------------


 

8.             Cooperation.  Departing Executive agrees that upon written
request of the Company, he will make himself reasonably available to cooperate
with the Company, its subsidiaries and affiliates and any of their officers,
directors, shareholders, or employees in connection with any investigation or
review by the Company or any federal, state or local regulatory,
quasi-regulatory or self-governing authority as any such investigation or review
relates to events or occurrences that transpired while Departing Executive was
employed by the Company and in respect of which Departing Executive has
knowledge (collectively, “Cooperation”). Departing Executive’s Cooperation may
include, but not be limited to, being available to meet with directors, officers
or employees of the Company and/or the Company’s counsel at mutually convenient
times and locations, executing accurate and truthful documents and taking such
other actions as may reasonably be requested by the Company and/or the Company’s
counsel to effectuate the foregoing. Departing Executive shall be entitled to
reimbursement, upon receipt by the Company of suitable documentation, for his
reasonable out-of-pocket travel and lodging expenses for such Cooperation.

 

9.             Changes to the Agreement.  This Separation Agreement may not be
amended or modified unless such amendments or modifications are in writing and
signed by Departing Executive and an authorized representative of the Company.

 

10.          Remedies.  If Departing Executive commits a material breach of any
of Departing Executive’s obligations under this Separation Agreement, in
addition to any other legal or equitable remedies it may have for such breach,
including the remedies in Section 5(f) above, the Company shall be entitled to
its attorneys’ fees incurred due to such breach and shall have the right to
terminate and recover the payments and benefits provided to Departing Executive
under this Separation Agreement.  The termination or recovery of such payments
or benefits in the event of Departing Executive’s breach will not affect
Departing Executive’s continuing obligations under this Separation Agreement. 
Notwithstanding the foregoing, this Section 9 will not apply if Departing
Executive files a claim seeking to invalidate the validity of this Separation
Agreement under the ADEA for failure to provide sufficient time for review and
revocation as required under this law.  For the avoidance of doubt, any filing
or assertion of any claim in violation of Section 5 or any other provision of
this Separation Agreement shall constitute a breach for purposes of this
Section.

 

11.          Applicable Law.  This Agreement shall in all respects, including
all matters of construction, validity and performance, be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without regard to any rules governing conflicts of laws.

 

12.          Jurisdiction.  The Departing Executive and the Company each
consents to jurisdiction in the United States District Court for the Southern
District of New York, or if that court is unable to exercise jurisdiction for
any reason, the Supreme Court of the State of New York, New York County, for any
suits, claims or actions concerning this Separation Agreement and each waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process and waives any
objection to jurisdiction based on improper venue or improper jurisdiction.

 

13.          Severability.  If any provision of this Separation Agreement is
held to be invalid, illegal or unenforceable in any respect under any applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision of this Separation Agreement or any action
in any other jurisdiction, but this Separation Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

14.          No Waiver.  No delay or failure by any party hereto in exercising,
protecting, or enforcing any of its rights, titles, interests, or remedies
hereunder, and no course of dealing or performance with respect thereto, shall
constitute a waiver thereof. The express waiver by a party hereto of any right,
title, interest, or remedy in a particular instance or circumstance shall not
constitute a waiver thereof in any other instance or circumstance. All rights
and remedies shall be cumulative and not exclusive of any other rights or
remedies.

 

15.          Counterparts.  This Separation Agreement may be executed in any
number of counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same instrument.   Signatures
delivered by facsimile (including, without limitation, by “pdf”) shall be
effective for all purposes.

 

--------------------------------------------------------------------------------


 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth below; however, the same shall be effective as of the
Effective Date.

 

 

DEPARTING EXECUTIVE

 

 

 

 

 

/s/ Brian Gelman

Date: February 15, 2016

Brian Gelman

 

 

 

 

 

WARREN RESOURCES, INC.

 

 

 

By

/s/ James A. Watt

 

 

 

 

 

Name: James A. Watt

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------